DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species 1, as seen in Fig. 1, is a toilet ventilation system comprising a manifold which is attached to the bottom side of the toilet seat;
Species 2, as seen in Fig. 8, is a toilet ventilation system comprising a manifold which is attached to the top surface of the toilet bowl between the bowl and the seat; and
Species 3, as seen in Fig. 25, is a toilet ventilation system comprising a manifold which is integral with/incorporated into the toilet bowl structure.
The species are independent or distinct for at least the reasons described above. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.


During a telephone conversation with David Josephs on 9/16/21 a provisional election was made without traverse to prosecute the invention of Species 2, claims 1-7 and 9-11.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 8 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "202a" and "204" appear to have both been used to designate the same structure. 
From the specification “202a” designates the outlet of the manifold while “204” designates the hollow fastener. However in the both references have been used to designate an upwardly projecting structure extending out of the top of the manifold (Figs. 12 and 15). It is unclear how this upwardly projecting structure would be the outlet of the manifold.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

The drawings are objected to because Fig. 26 does not appear to depict the invention as disclosed by the specification and claims. Fig. 26 is said to be a flow chart showing the direction of humid air through the exhaust system. However from Fig. 26 it would appear outside air is being brought into the bathroom, the air then enters a damper before then entering the toilet manifold before then being exhausted outside. However the damper is claimed as being in-line with the air flow from the manifold which would suggest the damper is downstream from the toilet manifold. Likewise all of the embodiments appear to depict air only entering directly into the toilet manifold from the toilet bowl, not through a damper. It would appear the damper should be depicted after the toilet manifold.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Claim Objections
Claim 1 is objected to because of the following informalities:  
Regarding claim 1, Line 12 of the claim states “a toilet seat being secured to the toilet bowl” indicating that a toilet has been positively recited. Claim 7 likewise refers to “the toilet” and further defines its structure indicating a toilet has to have been positively recited previously. However the only previous recitation of a toilet is in lines 3-4 which state “arranged to rest on a top surface of a toilet bowl of a toilet” which due to the term “arranged to” (configured to language) could be interpreted as not positively reciting a toilet bowl. Likewise the preamble “A toilet and bathroom exhaust system” appears to be addressing an exhaust system for a toilet and bathroom, not positively reciting a toilet individually. For the purpose of examination the claim is being interpreted as positively reciting a toilet however clarification is required. 
Regarding claim 1, lines 8-9 require “the hollow fastener being routed through one of the at least one seat fastener holes” however lines 6-7 already require “a hollow fastener, having a first end and a second end, being routed through one of the at least one seat fastener holes”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7 and 10-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 9,422,703 (Ciotic).
Regarding claim 1, Ciotic discloses a toilet and bathroom exhaust system comprising:
a manifold (15) having at least one inlet port (20) and an exit port (16), the at least one inlet port being in fluid communication with the exit port, the manifold being configured and arranged to rest on a top surface of a toilet bowl of a toilet having at least one seat fastener holes therethrough (Fig. 4; C5 L55-57);
an exhaust fan unit (54) having an inlet end (side of fan supplied by conduit 32) and an outlet end (side of fan connected to conduit 45);
a hollow fastener (18), having a first end and a second end, being routed through one of the at least one seat fastener holes (Fig. 4), the exit port being in fluid communication with an interior passageway (18a) of the hollow fastener (hollow fastener passing through exit port forms the passage for fluid/air flow);
the interior passageway of the hollow fastener being in fluid communication with the exit port of the manifold and the inlet end of the exhaust fan (Fig. 4 - air passes through the hollow 
a toilet seat (85) being secured to the toilet bowl, with the manifold residing therebetween, via the hollow fastener (toilet seat is mounted to hinge posts formed on the manifold, placing the seat structure above/over the manifold, and as such is secured to the bowl via the fasteners securing the manifold);
whereby air is routed from the at least one interior port of the manifold, into the hollow fastener and then into the exhaust fan for removal of noxious air in the area of the toilet (C6 L23-39). 

Regarding claim 2, Ciotic discloses that the hollow fastener secures the toilet seat and manifold to the top surface of the toilet bowl (C5 L55-57).

Regarding claim 3, Ciotic discloses that the exhaust fan (54) can be located exterior to a bathroom (Fig. 4 - behind bathroom wall 31), a fluid line (32/36) extending between the second end of the hollow fastener and the inlet end of the exhaust fan thereby removing noxious air from the bathroom.

Regarding claim 7, Ciotic discloses that the toilet includes two seat fastener holes (Fig. 1C - two apertures 16 for aligning with two seat fastener holes) with one of the seat fastener holes receiving the hollow fastener (18) and the other of the two seat fastener holes receiving a second fastener (18’’) therethrough. 



Regarding claim 11, Ciotic discloses the inclusion of a filter (55) located in line with the exhaust fan. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ciotic in view of US 5,029,346 (Fernald).
Regarding claim 4, Ciotic discloses that the fan can be located out of (Fig. 4) or inside the room (Figs. 5-6) but does not disclose locating the fan outside of the building.
Fernald teaches a toilet exhaust system comprising an exhaust fan (54) located outside of the building in which the bathroom is located (Figs. 1-2; C3 L40-44; C4 L5-7).
It would have been obvious to one of ordinary skill in the art to utilize an exhaust fan located exterior to the house, as taught by Fernald, to ensure the odors/fumes are not dispersed within the house regardless of the presence or status/functionality of a filter system.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ciotic in view of US 2010/0043128 (Soldera).
Regarding claim 5, Ciotic does not disclose the inclusion of a humidity sensor and an operable damper to remove air from the interior of the bathroom.
Soldera teaches a bathroom and toilet exhaust system (10) comprising a toilet bowl exhaust conduit (18) connected to an exhaust fan (24) and a damper (30) located in-line with air flow from the toilet bowl (Fig. 4). Soldera further teaches the inclusion of a humidity sensor (39) which is configured and arranged to control flow of air from the toilet and through the outlet end of the exhaust fan (Para. 0056 - can close or open the pathway of air from the toilet). When humidity in the bathroom exceeds a predetermined level, the humidity sensor opens the damper to permit room air to be pulled out of the bathroom and routed to the exhaust fan (Para. 0056).
It would have been obvious to one of ordinary skill in the art to provide a damper controlled by a humidity sensor, as taught by Soldera, to provide greater functionality to the exhaust system be facilitating it to automatically aid in dehumidifying the bathroom.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ciotic in view of US 9,399,862 (Gallardo).
Regarding claim 6, Ciotic discloses that the exhaust system can be activated in a plurality of ways including a magnetic switch (66) activated by movement of the lid or a remote (70) but does not specify the use of a proximity sensor.
Gallardo teaches a bathroom and toilet exhaust system (500) comprising a proximity sensor (501) which is configured and arranged to detect the presence of a person in the bathroom and activate an exhaust fan when a person is sensed in the room (C4 L66 - C5 L3).
.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ciotic in view of US 2006/0096013 (Dang).
Regarding claim 9, Ciotic discloses that the air can be exhausted out of (Fig. 4) or into the room (Figs. 5-6) but does not disclose exhausting the air into an internal trap of the toilet.
Dang teaches a toilet exhaust system comprising a manifold (30) and an exhaust fan (32), the outlet of the exhaust fan being in fluid communication with an inlet port (40a/40b) to an internal trap (14a) inside the toilet whereby noxious air is routed from the area of the toilet to inside the internal trap inside the toilet (Fig. 2, Para. 0018).
It would have been obvious to one of ordinary skill in the art to discharge the noxious fumes into the toilet trap, as taught by Dang, so that the fumes are directed into the waste system which would not require filtration and would prevent them from disturbing or injuring users within or external to the house.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2009/0235442 (Lee) is a toilet ventilation system utilizing hollow fasteners. 
US 5,255,395 (Millette) is a toilet ventilation system in which the toilet bowl fastener openings are utilized as air conduits.

US 6,772,449 (Wolfe) is a toilet exhaust system in which odors are removed from the toilet bowl, passed through a hollow fastener and then exhausted outside the building. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A ROS whose telephone number is (571)270-3577.  The examiner can normally be reached on Mon.-Fri. 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 



/NICHOLAS A ROS/            Examiner, Art Unit 3754

/DAVID P ANGWIN/            Supervisory Patent Examiner, Art Unit 3754